Citation Nr: 0532362	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the period prior to October 20, 2003, for residuals of 
fracture, 2nd lumbar vertebra.

2.  Entitlement to an initial rating in excess of 20 percent 
for the period beginning on October 20, 2003, for residuals 
of fracture, 2nd lumbar vertebra.

3.  Entitlement to an initial rating in excess of 10 percent 
for the period prior to October 20, 2003, for residuals of 
right (major) shoulder injury.

4.  Entitlement to an initial rating in excess of 20 percent 
for the period beginning on October 20, 2003, for residuals 
of right (major) shoulder injury.

5.  Entitlement to an initial rating in excess of 10 percent 
for the period prior to October 20, 2003, for residuals of 
right foot injury, status post-closed reduction of fracture 
with traction.

6.  Entitlement to an initial rating in excess of 20 percent 
for the period beginning on October 20, 2003, for residuals 
of right foot injury, status post-closed reduction of 
fracture with traction.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A July 2001 rating decision granted 
service connection for the disabilities noted in the cover 
sheet, and the veteran perfected a timely appeal of the 
initial ratings assigned.

In light of the fact that the veteran contested the initial 
evaluation of his disabilities, the Board has styled the 
issues of the case as reflected.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The issue pertaining to entitlement to TDIU is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.

In a September 2004 statement, the veteran's representative 
appears to raise the issue of entitlement to service 
connection for a psychiatric disorder secondary to his 
service connected conditions.  This matter is REFERRED to the 
RO for clarification, and action, if appropriate.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  For the period prior to October 20, 2003, the veteran's 
lumbar spine disorder manifested with chronic pain, mild 
degenerative changes at L4-L5 and L5-S1, and moderate 
limitation of motion.

3.  For the period beginning on October 20, 2003, the 
veteran's lumbar spine disorder manifests with chronic pain, 
mild degenerative changes at L4-L5 and L5-S1, and moderate 
limitation of motion.

4.  Neither severe limitation of motion, lumbar spine, 
lumbosacral strain, nor intervertebral disc syndrome has been 
more nearly approximated at any time during the appeal 
period.

5.  For the period prior to October 20, 2003, the veteran's 
right shoulder disability manifested with pain, minimal 
degenerative changes, limitation of motion on abduction, and 
slight loss of muscle strength compared to the left side.

6.  For the period beginning on October 20, 2003, the 
veteran's right shoulder disability manifest with limitation 
of motion on abduction, and internal rotation, with mild pain 
at the end of the range of motion, and no evidence of 
weakness.

7.  Neither nonunion with loose movement nor limitation of 
motion to 25 degrees from the side, midway between side and 
shoulder level, or to shoulder level has been more nearly 
approximated at any time during the course of the appeal.

8.  For the period prior to February 6, 2002, the veteran's 
right foot disability manifested with full range of motion 
and full muscle strength as compared to the left foot; 
moderate foot injury was not more nearly approximated.

9.  For the period beginning on February 6, 2002, the 
veteran's right foot disability manifests with significant 
tenderness over the distal metatarsal and metacarpophalangeal 
junctions and tenderness over the Achilles tendon and the 
need for an orthotic device.

10.  Severe foot injury has not been more nearly approximated 
at any time during the course of the appeal.

11.  Nonunion or malunion of the tarsal or metatarsal bones 
has not been more nearly approximated at any time during the 
course of the appeal.


CONCLUSIONS OF LAW

1.  The requirements for an initial rating of 20 percent, but 
no more, for the period prior to October 20, 2003, for 
residuals of fracture, 2nd lumbar vertebra, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292 (in effect prior to 
September 26, 2003); Diagnostic Code 5242 (2005).

2.  The requirements for an initial rating in excess of 20 
percent for the period beginning on October 20, 2003, for 
residuals of fracture, 2nd lumbar vertebra, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (in effect 
prior to September 26, 2003); Diagnostic Code 5242 (2005).

3.  The requirements for an initial rating in excess of 10 
percent for the period prior to October 20, 2003, for 
residuals of right (major) shoulder injury have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5203-5201 (2005).

4.  The requirements for an initial rating in excess of 20 
percent for the period beginning on October 20, 2003, for 
residuals of right (major) shoulder injury have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5203-5201 (2005).

5.  The requirements for an initial rating of 20 percent, but 
no more, for the period prior to February 6, 2002, for 
residuals of right foot injury, status post-closed reduction 
of fracture with traction, have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2005).

6.  The requirements for an initial rating in excess of 20 
percent for the period beginning on February 6, 2002, for 
residuals of right foot injury, status post-closed reduction 
of fracture with traction, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and substantially complied with.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, in a September 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any additional 
evidence that was relevant to his claims.  The Board notes 
that, in addition to the September 2002 letter having been 
provided the veteran after the initial, albeit not entirely 
unfavorable, adjudication, it did not address the evidence 
required to show entitlement to an increased initial rating.  
Nonetheless, for the reasons set forth below, the Board finds 
that the timing-of-notice and first-notice-element errors 
have not prejudiced the veteran in the pursuit of his claim.

The veteran was provided with a copy of the appealed rating 
decision, as well as a May 2003 Statement of the Case (SOC).  
The appealed rating decision set forth the applicable rating 
criteria on which the initial rating of his disabilities was 
based.  Further, the SOC provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim, to include all 
applicable rating criteria.  By way of these documents, he 
also was specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim on appeal, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Finally, neither the veteran nor his 
representative has asserted or pled any specific prejudice, 
to include what evidence would have been provided if correct 
notice had been provided, which may have accrued to the 
veteran as a result of either the timing of the VCAA notice 
or the first-element error.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports,   lay statements, and the 
veteran's statements.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  No additional 
assistance or notification to the appellant is required based 
on the facts of the instant case.

Factual background, lumbar spine

During his active service, the veteran was injured in April 
1964 when a parachute jump when awry.  His heels struck the 
ground and caused him to jackknife forward.  Initial X-rays 
of the lumbar spine were negative, but images taken two weeks 
after admission showed minimal compression of vertebral 
bodies L1 and L2.  He was treated with bedrest and discharged 
with a diagnosis of fracture, compression, anterior L1 and L2 
vertebral bodies.  He applied for entitlement to service 
connection for his lumbar spine injury residuals in October 
2000.

The June 2001 VA examination reported reflects that the 
veteran related that he was a self-employed house painter, 
and that he worked only part time.  He reported daily chronic 
pain on average of 3-4/10 and 5-6/10 at the end of workday.  
He related that his back pain had become increasingly worse 
with age.  He used Piroxicam, 20 mg twice daily, and Ambian 5 
mg, for sleep.  The veteran's gait was observed to be steady.  
No lordosis, scoliosis, or kyphosis of the spine was 
observed, though he had a slight tilt to the right and his 
right shoulder was lower.  Physical examination revealed 
paravertebral lumbar tenderness upon palpation of L1, L2, and 
L3.  Forward flexion was full and complete, but he was unable 
to extend without pushing up off his knees or off the 
examination table.  X-rays showed minimal localized 
degenerative changes at L5-S1, with slight disc space 
narrowing.  There was no evidence of a fracture.  The 
diagnoses were chronic lower lumbar pain with axial 
tenderness and inability to extend, both of which impacted 
the veteran's employment.

The July 2001 rating decision granted service connection with 
a 10 percent evaluation, effective October 2000.  In his May 
2002 Notice of Disagreement, the veteran related that he had 
not worked in six months due to his back symptoms, he was in 
pain all the time, and his back seemed to have gotten worse.

An April 2002 VA Neurology Consult reflects that the veteran 
received a regimen of physical therapy with no relief of 
pain.  He complained of back pain which radiated to the right 
lower extremity but with no paresthesia, and he denied 
bladder or bowel incontinence.  A February 2002 MRI lumbar 
spine examination showed degenerative disc disease, with 
spurring, at L4-L5 and L5-S1 and disc bulging without disc 
herniation.  The examiner noted the veteran was overweight, 
and that he needed to lose at least 20 pounds.  A March 2002 
note reflects that the veteran related that neither physical 
therapy nor his pain medication had provided significant 
relief.  He denied any bowel or bladder changes but reported 
occasional pain in the right leg which radiated through the 
buttock into the right thigh and generally stopped at the 
knee.  It did not go into the right foot.  There was maximal 
tenderness to palpation over the L4-L5 vertebral area, and 
there was no radiating pain on palpation.  Cranial nerve exam 
was normal.  Motor strength testing in the lower extremity 
revealed right leg, iliopsoas and hamstring muscle groups 
were weak at 3+/5.  Distal function was intact and the left 
leg was normal.  On deep tendon reflex testing, the right 
patellar was absent, as well as the right ankle jerk.  Toes 
were down-going, and light touch, cool, and pinprick were 
within normal limits.  There was mild decreased vibration at 
the toes bilaterally.  Coordination testing was normal, gait 
was steady, though antalgic, and Romberg was negative.  The 
examiner assessed degenerative disc disease with recent 
exacerbation most likely compounded due to the repetitive 
back and extremity movements required by the veteran's work.  
The examiner deemed the veteran a good candidate for the pain 
clinic and epidural injection.

A June 2002 follow-up note reflects that the veteran related 
that he had returned to doing a few small paint jobs, which 
had gone well, as long as he did not do a lot of repetitive 
bending.  He stated he could not work from a ladder for 
longer than 45 minutes without increased pain.  Stairs were 
difficult, and driving aggravated his low back pain.  He was 
taking Neurontin for his pain.  Physical examination tone was 
normal.  Right leg, right iliopsoas was 4/5 and hamstrings 
4/5.  The right patellar and ankle jerk were absent, chronic 
sensory testing was intact to light touch, cool, and 
vibration.  His gait was less antalgic.  The treatment note 
of that date from the pain clinic reflects that his right leg 
strength was slightly improved, most likely due to increased 
activity level, and pain was better controlled.  Veteran was 
told to increase his Neurontin.  The psychology treatment 
note of the same date reflects that the veteran related how 
work was a struggle due to his back, and he expressed concern 
over how he would manage the financial challenges of 
retirement.  A November 2002 MRI examination showed small 
posterocentral degenerative spurring at L5-S1, with no 
compromise of the canal.  There was moderate narrowing of the 
exit neural foramina, worse on the right.  Annular bulges 
were seen at L3-L4 and L4-L5.

The May 2003 neurological follow-up note reflects that the 
veteran related that the Gabapentin had helped his pain.  
Physical examination revealed Cranial Nerves II-XII to be 
unremarkable, and motor normal power and tone throughout.  
Deep tendon reflexes were 1+ and symmetrical in the biceps, 
triceps, brachioradialis, and knee, and trace in the ankles.  
He felt light touch throughout, and he felt pinprick less in 
his right lower extremity than his left, and less in the 
medial and posterior leg than in the lateral leg, right lower 
extremity.  Vibration and position were present in the toes 
bilaterally, and straight leg raising was negative 
bilaterally.  His gait was a little awkward and his balance 
was challenged.  Romberg was negative.  The examiner 
recommended the veteran increase the dosage of Gabapentin to 
two pills twice a day and three pills at bedtime.  The 
November 2003 follow-up note reflects that the veteran 
reported that he had experienced much improvement in his pain 
following epidural injections.  The veteran also noted that 
the fact that he had not been working may also have 
contributed to the improvement in his symptoms.  Neurological 
examination results were the same as in May 2003.

A September 2003 VA pain management note reflects that the 
veteran related that his low back pain started radiating to 
his right lower extremity down to his knee during the prior 
year and one-half, and that he had experienced numbness in 
his right buttock and muscle spasms at the point of his right 
adductors.  Physical examination revealed axial tenderness at 
L4 to S2 and at lumbar paraspinal bilateral area at the level 
of facets, mainly at L4-L5 to the right side.  There was no 
tenderness to compression of the ribs bilaterally.  Forward 
bending was to 90 degrees and back bending to 15 degrees, 
both without pain, but the veteran exhibited some difficulty 
and pain when straightening up from forward bending.  Gait 
was normal and even.  Muscle strength was 5/5 bilaterally 
throughout.  Deep tendon reflexes were 2/4 for right and left 
patellar, and Achilles 2/4 bilaterally.  Sensory to pinprick 
and temperature was normal bilaterally throughout.  Seated 
and supine straight leg raising were negative to 90 degrees 
bilaterally, and there was no tenderness over either Ischial 
tuberosity.  The assessment was mechanical axial back pain 
and facet pain secondary to arthritis, no evidence of 
radiculopathy by physical examination.  X-rays showed no 
evidence of spondilolysthesis.

The veteran was afforded another VA examination in October 
2003.  The fee-basis examination report reflects that the 
veteran related that he could work only three or four hours a 
day due to his back pain, and that he was unable to get 
consistent work as a result.  He stated that his back 
symptoms were aggravated by prolonged sitting or standing for 
longer than an hour, and that he could ride in a car a 
maximum of two hours due to his back.  Physical examination 
revealed no significant area of tenderness.  Forward flexion 
was limited to 80 degrees of the normal 95 degrees, and 
extension to 25 degrees of 35 degrees normal.  The veteran 
was quite slow in his movement, and his return from full 
forward bending to an upright position was quite painful.  
Right and left lateral bending were normal at 40 degrees.  
Straight leg raising was negative bilaterally.  Reflexes were 
1 and equal at the knees and 1+ and equal at the ankles.  
Strength testing of the lower extremities was intact.  The 
examiner reviewed VA X-ray examination reports provided by 
the veteran and confirmed degenerative changes in the L5-S1 
area.  The examiner observed that the veteran had significant 
limitations due to his progressive condition, which limited 
him more in work than leisure activities.

The February 2004 rating decision increased the veteran's 
evaluation from 10 percent to 20 percent, effective October 
20, 2003.

In the September 2004 Statement in lieu of the VA Form 646, 
the veteran's representative asserts that, in addition to the 
evidence having shown entitlement to a higher rating, the 
veteran should also be allowed separate ratings for his 
limitation of motion and pain.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When an appellant disagrees with the initial evaluation 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time.  See Fenderson v. West, 12 Vet. App. at 126.  

The fact that a claimant is awarded a rating increase less 
than the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

Analysis

The criteria for rating spine pathology have been changed 
twice since the veteran filed his claim.  The June 2004 SSOC 
provided the veteran with notice of both changes and 
considered the veteran's evaluation under both.  Thus, the 
Board may do likewise.  See Bernard v. Brown, 4 Vet. App. 
384.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied only from the effective date of the 
change forward, unless the regulation specifically provides 
for retroactive application.  38 U.S.C.A. § 5110(g); VA 
O.G.C. Prec. Op. No. 3-2000 (April 10, 2000); VA O.G.C. Prec. 
Op. No. 7-2003 (Nov. 19, 2003).

The first change, which was effective September 23, 2002, 
affected only the rating criteria for intervertebral disc 
syndrome, which, as the Board will discuss below, is not 
manifested in the veteran's symptomatology.  The current 
rating criteria for spine pathology became effective on 
September 26, 2003.  In addition to the changes in the way 
spine pathology is rated, the current criteria proposed 
specific standards for spine range of motion, see 38 C.F.R. 
§ 4.71a, Plate V (2005), and changed the Diagnostic Codes 
designation as well.  See Diagnostic Codes 5235 - 5243 
(2005).  While noting that the current criteria would be 
applicable to the veteran solely for the period beginning on 
September 26, 2003, the Board nonetheless finds that the 
current criteria are not more favorable to the veteran than 
the criteria in effect prior to that date.  Specifically, the 
maximum rating allowable under the current criteria for 
thoracolumbar spine pathology other than ankylosis or 
intervertebral disc syndrome is 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2005).  Thus, the Board will 
apply the criteria in effect prior to September 26, 2003, to 
the entire appeal period.

Period prior to October 20, 2003.  The July 2001 rating 
decision evaluated the veteran under the Diagnostic Code for 
limitation of motion, lumbar spine.  The prior criteria 
provided that, for vertebra fracture residuals without cord 
involvement, abnormal mobility requiring a neck brace (jury 
mast), warranted an evaluation of 60 percent.  In other 
cases, evaluation is done on the basis of definite limited 
motion or muscle spasm, with an addition of 10 percent for 
demonstrable deformity of a vertebral body.  Diagnostic Code 
5285 (2002).  The criteria provide that severe limitation of 
motion warrant an evaluation of 40 percent, moderate 
limitation of motion, 20 percent, and slight limitation of 
motion, 10 percent.  Diagnostic Code 5292 (2002).  The July 
2001 rating decision determined that the veteran's 
symptomatology more nearly approximated slight limitation of 
motion.  The Board finds, however, that the medical evidence 
shows the veteran's symptomatology to have more nearly 
approximated moderate limitation of motion.

The Board notes that the June 2001 examination report 
reflects that, although the veteran was able to fully flex 
forward, he was unable to return to the upright position, 
without pushing against his knees or the examination table.  
Thus, the Board finds that this factor, in addition to the 
objective tenderness at L1, L2, and L3 on palpation, 
demonstrates that the veteran's symptomatology more nearly 
approximated moderate limitation of motion for the period 
prior to October 20, 2003.  38 C.F.R. §§ 4.3, 4.7, 4.40 
(2005); Diagnostic Code 5292 (2002).  The Board finds that a 
higher evaluation is not warranted, as there is no medical 
evidence that a fracture or demonstrable deformity of a 
vertebral body is currently manifested.  Further, neither is 
a higher evaluation warranted for severe limitation of 
motion, as the veteran used his knees or the table for 
assistance, as opposed to the complete inability to raise 
himself to extend, and he was able to fully flex forward 
without indicia of pain.  Further, the evidence shows his 
disability picture for limitation of motion remained at the 
moderate level for the entire period, as reflected in the 
September 2003 pain management note, which also noted that 
the veteran flexed forward without pain but had to push to 
return to the upright position and exhibited pain in doing 
so.

The Board also finds for this period that the veteran's 
symptomatology did not more nearly approximate lumbosacral 
strain, for which a severe strain would allow an evaluation 
of 40 percent.  Diagnostic Code 5295 (2002).  Although X-rays 
showed degenerative changes in the veteran's lumbar spine at 
L5-S1, none of the medical evidence showed the veteran to 
have manifested muscle spasm on extreme forward bending, 
marked limitation of motion on forward bending, loss of 
lateral motion, or positive Goldthwaite's sign.  Neither did 
the veteran's symptomatology more nearly approximate 
intervertebral disc syndrome, for which pronounced 
intervertebral disc syndrome warranted an evaluation of 60 
percent, and severe intervertebral disc syndrome, an 
evaluation of 40 percent.  Diagnostic Code 5293 (in effect 
prior to September 23, 2002.

The Board notes the veteran's complaints of radiating pain to 
his right lower extremity and the absence of ankle jerk 
reflexes, but the objective medical evidence specifically 
found no radiculopathy or sciatic neuropathy, as reflected in 
the several treatment notes set forth above, especially the 
September 2003 pain management note.  Further, the medial 
evidence also reflects that the veteran obtained significant 
relief for his symptoms through the epidural injections.  
Moreover, the medical evidence did not show symptomatology 
for any other incomplete paralysis of a peripheral nerve 
which would more nearly approximate a compensable evaluation.  
See 38 C.F.R. § 4.124a (2005).  Thus, the Board finds that, 
for the period prior to October 20, 2003, 20 percent 
adequately compensates the veteran for his functional loss 
due to pain and limitation of motion.  38 C.F.R. §§ 4.3, 4.7, 
4.40 (2005); Diagnostic Codes 5292, 5295 (2002); Diagnostic 
Code 5293 (in effect prior to September 23, 2002); DeLuca v. 
Brown, 8 Vet. App. 202.

Period beginning on October 20, 2003.  The Board finds that, 
for this period, the veteran's low back disability continues 
to more nearly approximate moderate limitation of motion and 
a 20 percent evaluation.  As was the case for the earlier 
period, the October 2003 VA examination report reflects that 
physical examination revealed no evidence of muscle spasm, 
radiculopathy, or sciatic neuropathy.  The veteran's primary 
symptoms were pain and limitation of motion.  The Board notes 
the findings of limited motion on forward flexion, which was 
not the case prior to October 20, 2003.  The Board further 
notes, however, that, under the criteria used by the 
examiner, the veteran's flexion to 80 degrees was 15 degrees 
less than the norm of 95 degrees, and his extension was 10 
degrees less than normal.  In light of the fact that the 
Board has determined that the current spine rating criteria 
is less favorable than the old, the examiner's norm is 
accepted.  Nonetheless, a loss of 15 degrees is hardly 
severe, and the examination revealed no areas of significant 
tenderness.  Further, the veteran's lateral bending was 
normal bilaterally.  Thus, his primary functional loss 
remained as due to pain, as reflected by his pain and 
difficulty in extending to the upright position.  The 
examination report reflects that he had shortened his work 
hours due to his low back symptoms, but he still was working 
three to four hours a day.  Thus, the Board finds that 20 
percent adequately compensates the veteran for his functional 
loss due to pain and limited motion, as there is no medical 
evidence of a current fracture or demonstrable deformity of a 
vertebral body.  38 C.F.R. §§ 4.3, 4.7, 4.40 (2005).

Factual background, right shoulder

Historically, the veteran's right shoulder also was injured 
in a parachute jump in March 1962.  Physical examination 
showed limitation of motion, with tenderness over the right 
acromioclavicular joint, and X-rays showed a 2.5 cm 
separation without dislocation.  He was treated with a 
Velpeau bandage and rest.
The lumbar spine factual background, especially the 
neurological findings, are also incorporated here by 
reference.  The June 2001 examination report reflects that 
the veteran is right handed, which means the right shoulder 
is his major joint.  Physical examination revealed range of 
motion on flexion to be normal.  Range of motion on abduction 
was to 120 degrees.  The examiner did not provide the 
specific degrees for internal and external rotation, but 
noted that it was reduced, with a parenthetical notation of 
"unable to rotate back."  The examiner also noted some 
internal capsular pain with range of motion, and that muscle 
strength of the right upper arm was slightly reduced when 
compared to the left.  X-rays of the right shoulder showed 
minimal degenerative osteoarthritis.  The diagnosis was 
decrease of right shoulder function.

The July 2001 rating decision granted an initial evaluation 
of 10 percent for malunion of the right shoulder.  The 
veteran's Notice of Disagreement asserted that, because of 
his shoulder pain, he could hardly pick up anything, and that 
he could not hold a paint brush due to pain.

The October 2003 examination report reflects that physical 
examination revealed no areas of tenderness.  Range of motion 
on forward flexion was to 160 degrees, abduction was to 90 
degrees, and internal rotation was to 45 degrees.  The 
examiner noted apprehension upon external rotation and 
abduction and mild pain at the end range of the movements.  
There were no evidence of weakness.  The examiner noted that 
the veteran did not have significant limitations in terms of 
either work or leisure due to his right shoulder injury 
residuals.

Applicable law and regulation

The VA legal standard for rating disabilities is set forth 
above and, except for the part which discusses changes in the 
rating criteria during the appeal period, is incorporated 
here by reference.

Analysis

Period prior to October 20, 2003.  The Board finds that the 
veteran's right shoulder disorder more nearly approximated a 
10 percent evaluation for this period.  38 C.F.R. §§ 4.3, 
4.7.  As noted, the initial rating decision rated the veteran 
under Diagnostic Code 5203 for malunion of the clavicle or 
scapula.  Diagnostic Code 5203 provides that a dislocation of 
the clavicle or scapula or a nonunion, with loose movement, 
warrant an evaluation of 20 percent for both the major and 
minor joint.  Id.  

As set forth above, the veteran's initial in-service 
treatment records reflect that his injury was a shoulder 
separation without evidence of dislocation.  The June 2001 
examination report reflected no findings of any significant 
pathology other than painful motion.  The Board notes that 
the medical evidence of record shows the veteran's assertions 
in his Notice of Disagreement to be unfounded.  Particularly 
noteworthy is the fact that the many treatment records are 
generally silent for complaints as to the veteran's shoulder 
disorder.  Moreover, the neurological treatment notes and the 
pain management note reflect no clinical findings which are 
consistent with an inability to hold a paint brush, as there 
was no evidence of decreased muscle or motor strength in the 
upper extremities.  The Board notes the X-ray findings of 
arthritis, but they do not provide evidence for a higher 
evaluation.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by 
X-ray findings and no actual limitation of motion of the 
affected joint is demonstrated.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  Where compensable limitation of 
motion is demonstrated in the joint, the Lichtenfels rule is 
not applicable.  

Shoulder limitation of motion limited to 25 degrees from the 
side warrants an evaluation of 40 percent for the major joint 
and 30 percent for the minor joint.   Diagnostic Code 5201.  
Limited motion to midway between side and shoulder level 
warrants an evaluation of 30 percent for the major joint and 
20 percent for the minor joint, and motion limited to 
shoulder level warrants an evaluation of 20 percent for both.  
Id.  The June 2001 examination report reflects that the 
veteran's range of motion on flexion was normal, and his 
abduction was 120 degrees, which of course is better than 
either of the positions which would warrant an evaluation 
greater than 10 percent.  38 C.F.R. § 4.71a, Plate I.

In absence of evidence showing limitation of motion to at 
least shoulder level, the Board finds that 10 percent 
adequately compensates the veteran for the functional loss 
due to pain.  38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
Diagnostic Code 5203.

Period beginning on October 20, 2003.  As noted above, the 
February 2004 rating decision increased the evaluation of the 
veteran's right shoulder residuals to 20 percent, effective 
October 20, 2003.  The Board finds that the evidence of 
record does not show the veteran's right shoulder disorder to 
have more nearly approximated a rating higher than 10 percent 
prior to that date.  The October 2003 examination report 
reflects that the veteran's range of motion on flexion was 
limited to 160 degrees.  While that is only 20 degrees less 
than normal, 38 C.F.R. § 4.71a, Plate I, it was normal at the 
June 2001 examination.  His limited motion on abduction 
increased in severity by 30 degrees to less than half of 
normal.  Id.  The 2001 examination noted limited motion on 
for internal and external rotation, but did not provide 
values.  The Board will infer that the 45 degrees for 
internal rotation represents increased symptomatology from 
the 2001 examination.  38 C.F.R. § 4.3.  In light of the fact 
that the examiner noted that the veteran did not have 
significant limitation in terms of work or leisure, the 
evidence of record shows the veteran's main functional loss 
to be due to pain, and the Board finds that 20 percent is 
adequate compensation for that loss.  38 C.F.R. § 4.3, 4.7, 
4.40, 4.45, 4.59, Diagnostic Code 5203-5201.

The Board notes the examiner's diagnosis of status post-
dislocation, right shoulder, at the 2003 examination and 
finds no factual basis for it.  The initial in-service 
treatment records reflect that the X-rays showed no 
dislocation, and the Board notes no evidence in the claim 
file to contradict that finding.  Further, the examiner noted 
no reason for the "diagnosis change."  Thus, the Board 
finds that the veteran's right shoulder injury residuals 
result from status post-separation, right shoulder, without 
dislocation.


Factual background, right foot

The service medical records show that the veteran sustained 
displaced fractures of the second and third metatarsals, 
right foot, in March 1961 during in-flight parachute 
training.  Treatment included closed reduction of the 
fractures with fixed skeletal traction using Steinmann's pin.  
The June 2001 examination report reflects that physical 
examination revealed no edema or deformity, normal gait, full 
range of motion, and full muscle strength.  He was able to 
toe-heel walk.  X-rays showed an old fracture of the distal 
third of the third metatarsal bone.  The examiner diagnosed 
history of fracture, right foot.  The July 2001 rating 
decision evaluated the veteran's right foot disorder as 10 
percent disabling.  The veteran asserted that he could hardly 
stand on his right foot due to his pain.

A February 2002 VA treatment note reflects the veteran as 
having presented with a painful right foot, bilateral pes 
planus, and onychomycosis.  The note further reflects that he 
had been issued a platinum ankle brace, which he wore daily, 
and that it was comfortable and enabled him to work for 
longer periods.  The assessment was bilateral pes planus, and 
onychomycosis.

The October 2003 examination report reflects that the veteran 
related that, after he reached age 40, he noticed increased 
pain in his right forefoot, and he experienced more 
difficulty walking and climbing ladders.  Because his foot 
started to turn outward, he was fitted for a foot and ankle 
splint, which he wore daily.  He related that he was no 
longer able to climb ladders for an extended period, which 
impacted his work as a painter.  Physical examination 
revealed significant tenderness over the distal metatarsal 
and metacarpophalangeal junctions from the first to the fifth 
toe.  There also was considerable tenderness over the 
Achilles tendon.  There was no tenderness over the plantar 
side of the right foot.  Standing, there was obvious flat 
foot, bilaterally, and both feet showed tendency for external 
deviation.  There was no collapse of the upper border of the 
talus when viewed from behind, and his gait was non-antalgic.  
The examiner rendered a diagnosis of status post-right foot 
fracture by history, with residual pain and need for a 
chronic orthotic device for ambulation.  The examiner also 
noted that the veteran's flat feet contributed to his 
disability.

Applicable law and regulation

The VA legal standard for rating disabilities is set forth 
above and, except for the part which discusses changes in the 
rating criteria during the appeal period, is incorporated 
here by reference.

Analysis

Period to February 6, 2002.  The Board finds that, for this 
period, the veteran's right foot injury residuals more nearly 
approximated a 10 percent evaluation.  38 C.F.R. § 4.7.  The 
applicable rating criteria provide that severe foot injuries, 
other, warrant an evaluation of 30 percent, moderately severe 
injury a 20 percent evaluation, and moderate injury, a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
If there is actual loss of the use of the foot, a 40 percent 
evaluation is warranted.  Id., Note.  

The findings at the June 2001 examination showed the 
veteran's right foot residuals to have manifested minimal 
symptomatology, to include a negative X-ray examination.  
Thus, there is no evidence to support a higher evaluation.  
Neither the initial in-service treatment records nor any 
post-service records show evidence of a malunion or nonunion 
of the tarsal or metatarsal bones.  See Diagnostic Code 5283.  
Further, there also is no evidence of claw foot.  See 
Diagnostic Code 5278.  Thus, the Board finds that 10 percent 
adequately compensates the veteran for the minimal functional 
loss due to his subjective complaints of pain.  38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, Diagnostic Code 5284.

Period beginning on February 6. 2002.  The February 2004 
rating decision granted an increased evaluation from 10 
percent to 20 percent, effective October 20, 2003.  As set 
forth above, however, the treatment records reflect that the 
veteran's right foot symptomatology required issuance of a 
brace.  The claim file reflects no evidence as to why his 
providers deemed the brace as needed, nor does it reflect 
evidence of issuance on an earlier date.  The Board also 
notes that the February 2002 treatment note is not entirely 
clear as to whether the primary reason for the brace was the 
veteran's service-connected right foot injury residuals or 
his nonservice-connected pes planus.  A similar uncertainty 
also applies to the October 2003 examination, as the examiner 
did not delineate to what extent the veteran's service-
connected disability was aggravated by his pes planus.

Where service connection is in effect for one diagnosis 
involving some component of an anatomical or functional 
system, and there are additional diagnoses concerning 
pathology of that system of record, there must be evidence 
that permits the adjudicators to distinguish between 
manifestations that are service connected and those that are 
not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993). 
When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
condition, VA regulations dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 
C.F.R. § 3.102.

Thus, the Board finds that the veteran's right foot injury 
residuals more nearly approximated a 20 percent evaluation as 
of February 6, 2002.  The Board finds no evidence to support 
a higher evaluation from that date forward, as the February 
2002 note reflects that the brace had enabled the veteran to 
stand and work for longer periods of time, and the examiner 
at the October 2003 examination noted that he "some 
limitations" in terms of walking and climbing.  Thus, the 
Board finds that 20 percent adequately compensates the 
veteran for his functional loss due to pain and weakness.  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, Diagnostic Code 
5284.




The Board notes one final observation as concerns all three 
of the veteran's service-connected disorders.  Specifically, 
the Board rejects the veteran's representative's assertion 
that the evidence shows entitlement to separate ratings for 
his pain and limitation of motion.  While the Board 
recognizes that a veteran may be entitled to separate ratings 
for certain orthopedic symptomatology, see Esteban v. Brown, 
6 Vet. App. 259 (1994), the prohibition against pyramiding 
must be maintained.  In this regard, the evaluation of the 
same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  In 
light of the fact that the Diagnostic Codes under which the 
veteran's disabilities are evaluated entail limitation of 
motion, the Board discerns no basis for separate evaluations.  
See, e.g., VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998).

The Board finds no basis on which to disagree with the RO's 
determination that the veteran's disability pictures are not 
so unusual or exceptional so as to render the rating schedule 
impractical and merit a referral to the Under Secretary for 
Benefits, or the Director, Compensation and Pension Service, 
for extra-schedular consideration.  See 38 C.F.R. 
§ 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
objective findings noted in the evidence with respect to each 
individual disability do not comport with marked interference 
with employment due solely to each disability.  The impact of 
the veteran's disabilities, considered separately, on his 
employment are not atypical, and his compensation addresses 
that factor.  38 C.F.R. § 4.1.




ORDER

Entitlement to an evaluation not to exceed 20 percent for 
residuals of fracture, 2nd lumbar vertebra, for the period 
prior to October 20, 2003, is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for 
the period beginning on October 20, 2003, for residuals of 
fracture, 2nd lumbar vertebra, is denied.

Entitlement to an initial rating in excess of 10 percent for 
the period prior to October 20, 2003, for residuals of right 
(major) shoulder injury is denied.

Entitlement to an initial rating in excess of 20 percent for 
the period beginning on October 20, 2003, for residuals of 
right (major) shoulder injury is denied.

Entitlement to an initial rating of 20 percent for the period 
prior to February 6, 2002, for residuals of right foot 
injury, status post-closed reduction of fracture with 
traction, is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for 
the period beginning on February 6, 2002, for residuals of 
right foot injury, status post-closed reduction of fracture 
with traction, is denied.


REMAND

In a September 2004 Statement of Representation in Appealed 
Case, the veteran's representative argued that there was an 
unrecognized notice of disagreement filed with respect to a 
claim for a total disability based on individual 
unemployability.  The Board notes that a July 2001 rating 
decision addressed five issues, and the veteran's notice of 
disagreement specified disagreement only with his back, 
shoulder, and foot.  

Regardless, the Board notes that the September 2004 statement 
from the representative can liberally be construed as a 
notice of disagreement with the RO's denial of TDIU in the 
June 2004 rating decision.  To the extent that any other 
correspondence can be construed as a notice of disagreement 
with the July 2001, October 2002, or February 2004, denials 
of TDIU, the Board leaves that question to the RO to 
determine in the first instance.  

Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a Statement of the Case (SOC).  
See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO 
has issued the SOC, the claim should be returned to the Board 
only if the veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

This issue is REMANDED for the following:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the 
opportunity to complete an appeal on 
this issue (if he so desires) by filing 
a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	
                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


